DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 21-28 in the reply filed on 
12/22/2021 is acknowledged. In view of the amendment to the claims filed 12/22/2021, claims 29-31 are no longer considered patentably distinct from the elected invention and, therefore, the previous restriction requirement has been partially withdrawn and claims 29-31 have been rejoined for examination. Applicant’s constructive efforts to advance prosecution are appreciated.
Claims 32-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2021.
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on 01/25/2021 and 03/25/2021 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-23 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent No. 9,874,688 to Doerr et al. (hereinafter “Doerr”) in view of Patent No. 10,552,353 to Farjadrad, and further in view of Patent No. 9,513,447 to Celo et al. (“Celo”). Doerr was cited by applicant(s) in the IDS filed 01/25/2021.
In re claim 21, Doerr discloses an interconnect package, see FIGURES 7-8, comprising: 
a substrate (FIG. 7(C): “Common ASIC & PIC Substrate”); 
an integrated ASIC attached to the substrate; and 
a photonics die (pDie)/”PIC” attached and electrically connected to the integrated ASIC wherein the pDie/PIC is disposed in a cutout/recess formed in the substrate as seen in FIG. 8(B).  See columns 9-11 of Doerr for further details. 

Thus, Doerr only differs from claim 21 in that he does not teach:
his integrated ASIC is a switch ASIC comprising one or more switches and one or more serializer/deserializer circuits;
his pDie/PIC comprises a plurality of detectors and a plurality of light sources arranged in pairs of a light source and a detector, wherein the pairs are arranged into one or more 

Farjadrad, on the other hand, discloses an integrated switch ASIC (multi-chip module (600)) that comprises one or more switches (604) and one or more serializer/deserializer circuits (606). See col. 6, line 6 to col. 7, line 1 of Farjadrad.  In order to provide very high date rates for a network switch environment, the integrated ASIC of Doerr would have been substituted with the integrated switch ASIC (600) of Farjadrad.  Lastly, Celo discloses a pDie/PIC (214) that comprises a plurality of detectors (222) and a plurality of light sources (224) arranged in pairs of a light source (224) and a detector (222), wherein the pairs are arranged into one or more clusters on the pDie/PIC (214) as seen in FIG. 2 of Farjadrad. In order to edge couple the PIC of Doerr in view of Farjadrad with an optical fiber array, the PIC of Doerr would have been modified to include the pairs of light sources (224) and detectors (222) of Celo, thereby obtaining the invention specified by claim 21. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 21 in view of Doerr combined with Farjadrad, and further in view of Celo.

In re claim 22, the integrated switch ASIC (600) of Farjadrad further comprises one or more transceivers (608).

In re claim 23, the integrated switch ASIC (600) of Farjadrad further comprises one or more clocking circuits (610).

In re claim 29, Doerr discloses a device, see FIGURES 7-8, comprising: 

an interconnect package connected to the substrate, the interconnect package comprising a photonics die (pDie/PIC) and an integrated ASIC integrated into one package, wherein: 
the pDie/PIC is attached and electrically connected to the integrated ASIC
and the pDie/PIC is disposed in a cutout/recess formed in the substrate.  See columns 9-11 of Doerr for further details. 

Thus, Doerr only differs from claim 29 in that he does not teach:
the integrated ASIC includes one or more serializer/deserialzer circuits positioned around a periphery of a switch ASIC, the switch ASIC comprising one or more switches; and 
the pDie/PIC comprises a plurality of detectors and a plurality of light sources arranged in pairs of a light source and a detector, wherein the pairs are arranged into one or more clusters on the pDie/PIC

Farjadrad, as previously discussed, discloses an integrated switch ASIC (multi-chip module (600)) that comprises one or more serializer/deserializer circuits (606) positioned around a periphery of a switch ASIC (604), the switch ASIC (604) comprising one or more switches. See col. 6, line 6 to col. 7, line 1 of Farjadrad.  In order to provide very high date rates for a network switch environment, the integrated ASIC of Doerr would have been substituted with the integrated switch ASIC (600) of Farjadrad.  Lastly, Celo discloses a pDie/PIC (214) that comprises a plurality of detectors (222) and a plurality of light sources (224) arranged in pairs of a light source (224) and a detector (221), wherein the pairs are arranged into one or more clusters on the pDie/PIC (214) as seen in FIG. 2 of Farjadrad. In order to edge couple the PIC of Doerr in 

In re claim 30, Farjadrad further discloses a plurality of transceivers (608) positioned around the periphery of the switch ASIC (604).

In re claim 31, Farjadrad further discloses a plurality of clocking circuits (610) positioned around the periphery of the switch ASIC (604).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,823,921 (hereinafter “the ‘921 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims appear to be directed to the same embodiment(s) and the same disclosure.  Claims 1-13 of the ‘921 patent only differ from pending claims 21-31 in that the patented claims do not recite all of the same aspects recited by the pending claims in the same order recited.  It would have been obvious to one of ordinary skill in the art before the effective 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
January 15, 2022